Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20180220456 (hereinafter referred to as Kim). 
Consider claims 1, 12, Kim teaches a radio communication apparatus-is belonging to a first Basic Service Set (BSS) (see at least ¶ [0057] “an STA 1 and an STA 2 are included in the BSS 1”), comprising: 
control circuitry, which, in operation, determines a transmission resource for a Spatial Reuse (SR) signal based on radio quality information transmitted from another radio communication apparatus belonging to the first BSS, wherein the radio quality information is set based on a measurement result acquired by the another radio communication apparatus, and the SR signal is transmitted by SR for a second BSS which is a BSS other than the first BSS (see at least abstract, “…an access point (AP) associated with a first basic service set (BSS), spatial reuse (SR) in a wireless LAN (WLAN) system includes transmitting a trigger frame which requests uplink multi-user (UL MU) transmission of a plurality of stations (STAs)…” and see at least ¶ [0204], “…an AP 1 and an STA 1 may belong to a first BSS, and an AP 2 and an STA 2 may belong to a second BSS…” and see at least ¶ [0205], “…the first BSS to which the AP 1 and the STA 1 belong and the second BSS to which the AP 2 and the STA 2 belong are overlapping basic service sets (OBSS)…” and see at least ¶ [0210],  “…supporting the execution of the SR of an OBSS AP/STA by sending SR support information for supporting the execution (or operation) of the efficient spatial reuse (SR) of STAs (more specifically, OBSS STAs)…” and see at least ¶ [0217], “…SR support information transmitted by STAs is individually set by taking into consideration quality of a link between each STA and an AP…”); and 
transmission circuitry, which, in operation, transmits the SR signal, using the transmission resource (see at least ¶ [0206], “…an STA may perform spatial reuse (SR) (improvement on spatial efficiency) in which spatial resources are efficiently used by dynamically adjusting a CCA level according to a situation, determining the busy or idle state of a channel based on the adjusted CCA level, and transmitting a signal…”).
Consider claim 2 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the control circuitry determines, based on the radio quality information, a band where the SR signal is send able, and the transmission circuitry transmits the SR signal in the band where the SR signal is send able, and the transmission circuitry does not transmit the SR signal in a band other than the band where the SR signal is send able (see at least ¶ [0206], “…an STA may perform spatial reuse (SR) (improvement on spatial efficiency) in which spatial resources are efficiently used by dynamically adjusting a CCA level according to a situation, determining the busy or idle state of a channel based on the adjusted CCA level, and transmitting a signal…”).
Consider claim 3 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the control circuitry determines the transmission resource when transmitting the SR signal in a period obtained based on a signal from the second BSS, and the control circuitry does not determine the transmission resource when not transmitting the SR signal in the period (see at least ¶ [0060], “…an STA may join the BSS using a synchronization process. In order to access all of services in a BSS-based configuration, an STA needs to be associated with the BSS. Such association may be dynamically configured, and may include the use of a distribution system service (DSS)…”).
Consider claim 4 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the radio quality information indicates radio quality for each predetermined band (see at least ¶ [0028], “…the STA is placed in an OBSS in which the first BSS and a second BSS overlap, the STA may receive the second HE-SIG A field of a PPDU transmitted by an STA placed in the second BSS, may obtain SR support information of the second HE-SIG A field, and may perform the SR based on the SR support information…” and also see table 4).
Consider claim 5 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the predetermined band is a band in units of resource units (RUs) (see at least ¶ [0199], “…an STA may determine a channel to be busy if a specific signal is detected with intensity (dBm) of a threshold value or more regardless of a signal defined…” and also see able 5).
Consider claim 6 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the predetermined band is a band in units of 20 MHz (see at least ¶ [0201], “…an STA and a system support a broadband, such as 20/40/80/160 MHz, a different CCA level may be applied…”).
Consider claim 7 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches whether or not the SR signal is receivable in the other radio communication apparatus; whether or not an interference level in the other radio communication apparatus is lower than a threshold; the interference level in the other radio communication apparatus; and received quality when communication is performed from the radio communication apparatus to the other radio communication apparatus (see at least ¶ [0204],  “…an efficient resource operation on the space may be difficult because a CCA level, that is, a CCA threshold, is managed as a fixed value within a single BSS for each channel bandwidth…”).
Consider claim 8 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the radio quality information indicates radio quality of each of the BSSs (see at least ¶ [0217], “…efficient spatial reuse is possible only when SR support information transmitted by STAs is individually set by taking into consideration quality of a link between each STA and an AP. However, the SR support information is identically transmitted by STAs…”).
Consider claim 9 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches wherein the radio quality information indicates radio quality for a BSS that belongs to a first group including the first BSS, and radio quality for a BSS that belongs to a second group which is different from the first group (see at least ¶ [0204], “…an efficient resource operation on the space may be difficult because a CCA level, that is, a CCA threshold, is managed as a fixed value within a single BSS for each channel bandwidth. In FIG. 8 and the following embodiments, an AP 1 and an STA 1 may belong to a first BSS, and an AP 2 and an STA 2 may belong to a second BS…”).
Consider claim 10 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the radio quality information includes received quality when communication from the radio communication apparatus to the other radio communication apparatus is performed, and the control circuitry calculates, based on the received quality, a first transmission power satisfying a predetermined error rate in the other radio communication apparatus, calculates a second transmission power based on a signal from the second BSS, and when the second transmission power is greater than the first transmission power, the control circuitry determines transmission of the SR signal (see at least ¶ [0205], “…the AP 2 may send a PPDU to the STA 2 through a 20 MHz channel. In this case, when a signal transmitted by the AP 2 is received by the AP 1 with signal intensity of −82 dBm or more, the AP 1 determines the channel to be busy and does not send a signal to the STA 1 …”).
Consider claim 11 (depends on at least claim 1), Kim discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Kim teaches the transmission power for the SR signal is greater than the first transmission power and is less than the second transmission power (see at least ¶ [0198], “…an STA may determine the channel to be idle if the size of the received/obtained preamble signal (or CCA value) is less than the threshold (dBm) (e.g. −82 dBm, −85 dBm −88 dBm)…”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/            Primary Examiner, Art Unit 2645